Citation Nr: 1027869	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  06-22 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel
INTRODUCTION

The Veteran had active service from August 1967 to July 1969. 

This appeal comes to the Board of Veterans' Appeals (Board) from 
a November 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, 
which, inter alia, denied the Veteran's claims for service 
connection for bilateral hearing loss and tinnitus.

In March 2008, the Veteran testified at a videoconference hearing 
before the undersigned Veterans Law Judge; a copy of this 
transcript has been associated with the record.

This case previously reached the Board September 2008.  At that 
time, the Board remanded the Veteran's claims for service 
connection for posttraumatic stress disorder (PTSD), bilateral 
hearing loss, and tinnitus.  Subsequently, in a March 2010 rating 
decision, the agency of original jurisdiction (AOJ) granted the 
Veteran's PTSD claim; the grant of service connection for PTSD 
was a complete grant of the benefits which had been sought on 
appeal.  See Grantham v. Brown, 114 F.3d 1156. 1158-59 (Fed. Cir. 
1997) (the Veteran must separately appeal downstream issues).  As 
such, the issue of service connection for PTSD is no longer on 
appeal.  The Veteran's remaining claims for service connection 
for bilateral hearing loss and tinnitus have now been returned to 
the Board for further appellate consideration.  


FINDINGS OF FACT

1.  The Veteran does not currently have bilateral hearing loss as 
defined by VA for compensation purposes.  

2.  The Veteran has been competently diagnosed with tinnitus.

3.  There is no competent evidence that relates the Veteran's 
current tinnitus to his period of active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
the Veteran's military service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101(3), 1110, 1112(a), 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals limited compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 
et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The 
duty to notify was accomplished by way of a VCAA letter from the 
AOJ to the Veteran dated in July 2004.  That letter effectively 
satisfied the notification requirements of the VCAA consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) 
informing him about the information and evidence not of record 
that was necessary to substantiate his service connection claims; 
(2) informing him about the information and evidence that the VA 
would seek to provide; and (3) informing him about the 
information and evidence that he was expected to provide.  See 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).   

Furthermore, the October 2008 letter from the AOJ advised the 
Veteran of the elements of a disability rating and an effective 
date, which are assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub 
nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the 
Veteran has received all required notice in this case, such that 
there is no error in the content of his VCAA notice.  

With regards to the timing of his VCAA notice, the Board sees the 
AOJ did not provide the Veteran all necessary VCAA notice prior 
to initially adjudicating his claims in November 2004, the 
preferred sequence.  But in Pelegrini II, the United States Court 
of Appeals for Veterans Claims (Court) clarified that in these 
situations the VA does not have to vitiate that initial decision 
and start the whole adjudicatory process anew, as if that 
decision was never made.  Rather, the VA need only ensure that 
the Veteran receives (or since has received) content-complying 
VCAA notice, followed by readjudication of his claim, such that 
the intended purpose of the notice is not frustrated and he is 
still provided proper due process.  Id. 120.  In other words, he 
must be given an opportunity to participate effectively in the 
processing of his claim.  The United States Court of Appeals for 
the Federal Circuit (Federal Circuit Court) has held that a 
statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if adequate 
VCAA notice is provided prior to the SOC or SSOC.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  
As a matter of law, the provision of adequate VCAA notice prior 
to a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

Here, the VA cured the timing notice after sending the Veteran 
Dingess notice in October 2008 by readjudicating the issues by 
way of the March 2010 SSOC.  Therefore, since the VA cured the 
timing error and because the Veteran has not challenged the 
sufficiency of his notice, the Board finds that the VA complied 
with its duty to notify.  In essence, the timing defect in the 
notices has been rectified by the latter readjudication.  In 
addition, the Veteran has never alleged how any timing error 
prevented him from meaningfully participating in the adjudication 
of his claims.  As such, the Veteran has not established 
prejudicial error in the timing of his VCAA notice.  See Shinseki 
v. Sanders / Simmons, 129 S. Ct. 1696 (2009).

In addition to notification, the VA is required to assist the 
Veteran in finding evidence to support his claim.  See 38 
U.S.C.A. § 5103A.  The AOJ has secured service treatment records 
(STRs), service personnel records (SPRs), VA treatment records, 
and a VA medical examination regarding his hearing loss and 
tinnitus.  The Veteran has submitted personal statements and 
hearing testimony.  The Veteran has not provided authorization 
for the VA to obtain any additional private medical records, nor 
has he indicated that such records exist.  Therefore, the Board 
concludes that the duty to assist the Veteran in gathering 
information to advance his claim has been met.

The Board is also satisfied as to substantial compliance with its 
September 2008 remand directives.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  In that decision, the Board remanded the 
Veteran's claims for the AOJ to undertake several actions.  
First, several actions were to be taken regarding the Veteran's 
PTSD claim, but, as noted earlier, this issue was decided in the 
Veteran's favor in March 2010, rendering these elements of the 
October 2008 Board remand moot.  However, certain development was 
required regarding the Veteran's bilateral hearing loss and 
tinnitus claims.  The AOJ was to provide the Veteran with a VA 
audiology examination to determine the nature and etiology of any 
hearing loss and tinnitus that the Veteran currently experiences.  
This was accomplished by the VA medical examination conducted in 
February 2010.  The examiner reviewed the evidence of record, 
provided an opinion regarding both claims, and provided a 
rationale for that opinion based on the evidence of record.  See 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that 
when the VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 
(2007) (a medical opinion must support its conclusion with an 
analysis the Board can consider and weigh against other evidence 
in the record).  Then, the AOJ was to readjudicate the Veteran's 
service connection claims, which was accomplished through the 
March 2010 SSOC.  As such, the September 2008 remand directives 
have been complied with regarding the issues currently on appeal.

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran 
developed a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153 (aggravation).  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year of 
the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. 
§ 3.309(a) (listing applicable chronic diseases, including 
hearing loss).  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.   

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service - the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be shown 
by satisfactory lay evidence, consistent with the circumstances, 
conditions, or hardships of combat, even if there is no official 
record of the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d). However, the provisions of 38 U.S.C.A. § 1154(b) do not 
establish a presumption of service connection, but eases the 
combat veteran's burden of demonstrating the occurrence of some 
in-service incident to which the current disability may be 
connected.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  That 
is, the statute provides a basis for determining whether a 
particular injury was incurred in service, but not a basis to 
link the injury etiologically to the current condition.  Dalton 
v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Cohen v. Brown, 10 
Vet. App. 128, 138 (1997); Libertine v. Brown, 9 Vet. App. 521, 
523-24 (1996).  Service connection by way of the combat 
presumption may also be rebutted by clear and convincing evidence 
to the contrary. 38 U.S.C.A. § 1154(b).

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current diagnosis of 
the condition claimed).

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  That is, a Veteran can establish continuity of 
symptomatology in cases where the Veteran cannot fully establish 
the in-service and/or nexus elements of service connection 
discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  To establish continuity of 
symptomatology, the Court held a Veteran must show "(1) that a 
condition was 'noted' during service, (2) with evidence of post-
service continuity of the same symptomatology, and (3) medical or 
lay evidence of a nexus between the present disability and the 
post-service symptomatology."  Barr, 21 Vet. App. at 307.  
Whether medical evidence or lay evidence is sufficient to relate 
the current disorder to the in-service symptomatology depends on 
the nature of the disorder in question, that is, whether the 
relationship and disability are capable of lay observation.  
Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of 
symptomatology, although the Board may weigh the absence of 
contemporaneous medical evidence against the lay evidence in 
determining credibility, it cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (2006).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Competent medical evidence may mean statements conveying sound 
medical principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is competent if 
it is provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, 
lay testimony is competent when it regards the readily observable 
features or symptoms of injury or illness and "may provide 
sufficient support for a claim of service connection."  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  

The VA is to give "due consideration" to "all pertinent 
medical and lay evidence" in evaluating a claim for disability 
benefits. 38 U.S.C.A. §§ 1154(a).  With regard to lay evidence, 
the Federal Circuit Court recently held that lay evidence, when 
competent, can establish a nexus between the Veteran's disability 
and an in-service disease or injury.  Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009).  Citing its previous decisions 
in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit stated in Davidson that it has previously and 
explicitly rejected the view that competent medical evidence is 
always required when the determinative issue in a claim for 
benefits involves either medical etiology or a medical diagnosis.  
See id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a), lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when:  (1) a layperson is competent to identify 
the medical condition, (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 
(footnote omitted).  For example, a layperson would be competent 
to identify a "simple" condition like a broken leg, but would 
not be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may 
establish the presence of a condition during service, post-
service continuity of symptomatology, and evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type 
of evidence that will suffice to demonstrate entitlement to 
service connection, and the determination of whether lay evidence 
may be competent to satisfy any necessary evidentiary hurdles, 
depends on the type of disability claimed."  Id. at 308.  

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for Bilateral Hearing Loss

As noted above, the first requirement for any service connection 
claim is the existence of a current disability.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The threshold 
for normal hearing is from zero to 20 decibels, and higher 
threshold levels indicate some degree of bilateral hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  According to VA 
standards, impaired hearing will be considered a disability when 
the auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of these frequencies are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  Considering this, the most recent examination of record 
to measure the Veteran's hearing in regards to the standards 
provided in 38 C.F.R. § 3.385 is the February 2010 VA audiology 
examination, which revealed the following results according 
application of the requirements of 38 C.F.R. § 3.385:



HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
25
30
30
LEFT
15
15
25
35
30

In addition, the Veteran's Maryland CNC score for the right ear 
was rated at 96 percent, and the score for the left ear was also 
rated at 96 percent.  With only two frequencies above 25 decibels 
for either ear, and none above 40 for each ear, and with both 
ear's Maryland CNC scores at above 94 percent, the Board 
concludes that the February 2010 VA medical examination shows 
that the Veteran does not currently experience hearing loss in 
either ear as that is defined by 38 C.F.R. § 3.385.  

The Veteran has complained of difficulty hearing, such as when 
listening to the television, radio, or telephone.  See the March 
2008 hearing transcript pg. 10.  While the Veteran is competent 
to relate the symptomatology of his hearing loss, there is no 
evidence presented that the Veteran has the requisite training or 
experience necessary to render him competent to state that he 
experiences hearing loss within the parameters provided for in 
38 C.F.R. § 3.385.  See Layno, at 469; see also 38 C.F.R. 
§ 3.159(a)(1).  Therefore, the Board must conclude that the 
Veteran does not currently show bilateral hearing loss as 
required for VA compensation purposes.

Therefore, without competent evidence of current bilateral 
hearing loss as defined by 38 C.F.R. § 3.385, service connection 
cannot be granted for bilateral hearing loss.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (indicating service connection 
presupposes a current diagnosis of the condition claimed).

Without the requisite element of current bilateral hearing loss 
as that is defined under 38 C.F.R. § 3.385, there is no basis for 
further analysis of the in-service incident or nexus 
requirements.  See Shedden, at 1167.  Nor is there any basis to 
analyze the Veteran's chronic symptoms or continuity of 
symptomatology without current bilateral hearing loss.  38 C.F.R. 
§ 3.303(b); Savage, at 494-97.  Likewise, since there is no 
objective indication of bilateral hearing loss within one year 
after service, the Veteran is not entitled to application of the 
presumptive provisions for bilateral hearing loss.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In conclusion, having reviewed all of the evidence contained 
within the record in the light most favorable to the Veteran, the 
Board finds that the preponderance of the evidence is against 
service connection for bilateral hearing loss, with no reasonable 
doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

Analysis - Service Connection for Tinnitus

The Veteran claims to currently experience tinnitus which began 
during his military service.  See the Veteran's July 2004 claim.  
As noted above, the first requirement for a service connection 
claim is proof that the Veteran currently has the claimed 
disability.  Shedden v. Principi, 381 F.3d at 1167.  In this 
case, the VA medical examination of February 2010 diagnosed the 
Veteran with tinnitus.  Furthermore, the Veteran has indicated 
that he experiences the symptoms of tinnitus.  See the hearing 
transcript pges. 9, 10-11.  Tinnitus has been found by the Court 
to be a type of disorder associated with symptoms capable of lay 
observation.  Charles v. Principi, 16 Vet. App. 370 (2002).  As 
such, the Board concludes that there is competent evidence in the 
record to show that the Veteran is currently experiencing 
tinnitus.  

The second requirement for a service-connected disability is of 
an in-service occurrence or aggravation of the injury.  Shedden, 
381 F.3d at 1167.  The Veteran contends that his current tinnitus 
was caused by exposure to acoustic trauma experienced in his 
service as a field artillery crewman working without hearing 
protection, as well as due to acoustic trauma, such as rocket and 
mortar attacks, experienced during combat.  See the Veteran's 
claim of July 2004, his representative's statement of August 
2006, and the hearing transcript pges. 3-5, 8-9, 17.  The Veteran 
is competent to testify as to experiencing acoustic trauma in 
service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see 
also 38 C.F.R. § 3.159(a)(2).  

In addition, the Board concludes that the Veteran's lay 
contentions regarding this injury are to be afforded the combat 
presumption under 38 U.S.C.A. § 1154(b).  See also 38 C.F.R. § 
3.304(d).  In this case, the Veteran was awarded service 
connection for PTSD in March 2010, at least in part due to 
exposure to combat.  See also the records obtained from the 
Defense Personnel Records Imaging System (DPRIS) and the AOJ 
memorandum, both dated in January 2010.  Furthermore, the 
Veteran's DD Form 214 indicates that the Veteran received the 
ARCOM (Army Commendation Medal), which is also often associated 
with combat.  Therefore, given the evidence of the Veteran's 
receipt of the Army Commendation Medal, as well as the award of 
service connection for PTSD, and in consideration of the evidence 
obtained to corroborate the Veteran's claim for PTSD, the Board 
concludes that the Veteran's contentions regarding acoustic 
trauma are to be granted the combat presumption.  See 38 U.S.C.A. 
§ 1154(b).  Finally, the Veteran's military occupational 
specialty (MOS) as a "Field Artillery Crewman," indicated in 
both his DD Form 214 and SPRs, strongly suggest that the Veteran 
was exposed to acoustic trauma during service.  Given the combat 
presumption granted to the Veteran in these circumstances, taken 
with the Veteran's MOS, the Board concludes that the Veteran 
experienced acoustic trauma during service.

The third requirement for any service-connection claim is the 
existence of a causal connection (nexus) between the in- service 
event and the Veteran's current disability.  Shedden v. Principi, 
381 F.3d at 1167.  In this case, there is no competent medical 
evidence or opinion in the record that relates the Veteran's 
current tinnitus to his active service.  In fact, the competent 
medical evidence of record weighs against such a conclusion.  As 
noted above, the AOJ provided a VA medical examination in May 
2008.  The VA medical examiner reviewed the Veteran's claims file 
and medical records, reviewed the Veteran's reported history of 
tinnitus, examined the Veteran, and noted that the Veteran had 
shown some deterioration of his hearing in the left ear at 500 
Hertz during service.  The examiner also noted that the Veteran 
currently does not manifest bilateral hearing loss in accordance 
with 38 C.F.R. § 3.385.  The VA examiner recorded that a 
"[c]omparison of induction and separation exams indicate no 
significant change in hearing sensitivity and documentation of an 
OSHA-defined STS [standard threshold shift] CANNOT be established 
from the audiometric data."  As such, the examiner concluded 
that "it is NOT at least as likely as not (50/50 probability) 
that [the V]eteran's current... tinnitus condition is related to 
his military service."  The VA medical examiner reached this 
conclusion based on his review of the record and because of the 
lack of an "OSHA defines STS during military service."  This 
opinion is thorough, based on a review of the evidence of record, 
and provides a rationale for the opinion reached, and as such is 
adequate for rating purposes.  See Stefl v. Nicholson, 21 Vet. 
App. 120, 124 (2007) (concluding that a medical opinion must 
support its conclusion with an analysis the Board can consider 
and weigh against other evidence in the record).  There is no 
other medical evidence to show a connection between the Veteran's 
tinnitus and his military service.  

The Veteran has indicated his belief that his tinnitus is due to 
his in-service acoustic trauma.  See the Veteran's July 2004 
claim, June 2006 substantive appeal (VA Form 9).  The Board 
concludes that this is the type of finding which requires medical 
skill or knowledge; however, there is no evidence presented that 
the Veteran has the requisite training or experience necessary to 
render him competent to make such a determination.  See Layno, at 
469; 38 C.F.R. § 3.159(a)(1).  Therefore the Board concludes that 
his statement is not competent evidence of a connection between 
the Veteran's tinnitus and his service.  As the competent medical 
evidence of record indicates that the Veteran's current tinnitus 
is not due to his in-service acoustic trauma, service connection 
cannot be granted.

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that was 
present in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  A demonstration of continuity of 
symptomatology is an alternative method of demonstrating the 
second and third elements of service connection discussed above.  
Savage, 10 Vet. App. at 495-496.  The Veteran's statements have 
been somewhat inconsistent in this regard.  At his February 2010 
VA audiology examination, the Veteran indicated that the onset of 
his tinnitus occurred over 39 years ago (around 1971).  However, 
at his Board hearing, the Veteran has not indicated that he first 
noticed his tinnitus three months, or immediately after, service.  
See the hearing transcript pges. 9, 18.  Tinnitus is not granted 
any presumption such that if discovered within a certain period 
after service it is considered service connected.  See 
38 U.S.C.A. § 1101; 38 C.F.R. § 3.309(a).  As such, the Veteran's 
statements indicate that his tinnitus did not begin during his 
active service and continue to the present.

However, even if the Board considered the Veteran's statement 
that his tinnitus began immediately after service as intended to 
indicate that his tinnitus began during service, service 
connection cannot be granted.  The Veteran is competent to report 
experiencing tinnitus in service and thereafter.  See Layno, 6 
Vet. App. at 469; see also 38 C.F.R. § 3.159(a)(2).  However, the 
Veteran's medical record is negative for any complaints or 
records of tinnitus until his July 2004 claim, many years post-
service.  The Veteran's July 1967 separation examination does not 
contain any indication of tinnitus, nor do any of the Veteran's 
STRs contain evidence of complaints of tinnitus.  In fact, the 
Veteran has indicated that he has not had any treatment for this 
disorder.  See the hearing transcript pges. 9, 18.  Furthermore, 
the Veteran's statements regarding the symptoms of his tinnitus 
have also been inconsistent.  He has reported that his tinnitus 
is constant at the February 2010 VA medical examination, but 
later he reported that it comes and goes for a few days every 
three months.  See the hearing transcript pges. 10-11.

The Board notes that the VA may not rely on the absence of 
medical records to refute the Veteran's lay assertion of 
experiencing acoustic trauma.  See Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (2006) (finding that the Board may weigh the absence 
of contemporaneous medical evidence against the lay evidence in 
determining credibility, but the Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence).  However, the Board is 
entitled to discount the credibility of evidence in light of its 
own inherent characteristics and its relationship to other items 
of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  In this case, as noted the Veteran's statements regarding 
the onset and symptomatology of his tinnitus have not been 
consistent.  A Veteran's credibility can be generally evaluated 
by a showing of interest, bias, or inconsistent statements, and 
the demeanor of the witness, facial plausibility of the 
testimony, and the consistency of the witness testimony.  See 
Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  Furthermore, 
the Federal Circuit Court has held that an extensive lapse of 
time between the alleged events in service and the initial 
manifestation of the subsequently reported symptoms and/or 
treatment is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  Here, the Board finds that the Veteran's lay 
statements are not credible in light of the lack of corroborating 
medical evidence upon discharge from service and for over 30 
years thereafter, and the Veteran's inconsistent statements 
regarding his tinnitus.  Therefore, with all of the evidence 
presented by the record taken into account, the Board concludes 
that there is no competent or credible evidence of tinnitus 
beginning in service as required to establish continuity of 
symptomatology.  

In conclusion, having reviewed all of the evidence contained 
within the record in the light most favorable to the Veteran, the 
Board finds that the preponderance of the evidence is against 
service connection for tinnitus, with no reasonable doubt to 
resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


